Field, C. J.
There was evidence that the defendant signed the note, which, as she knew, was payable to the order of the plaintiffs, and that she knew that her husband had had dealings with the plaintiffs, and was indebted to them, and that she delivered the note to her husband to be used by him. From this evidence the court, trying the case without a jury, could properly infer that she delivered the note to her husband, to be given to the plaintiffs in payment pro tanto of his account with them. Exceptions overruled.